UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): January 19, 2012 ACCELERATED ACQUISITIONS XIII, INC. (Exact name of registrant as specified in its charter) Delaware 000-54058 27-2787135 (State of Incorporation) (Commission File No.) (IRS Employer ID No.) 1840 Gateway Drive, Suite 200, Foster City, California Address of Principal Executive Offices Zip Code Registrant’s Telephone Number, Including Area Code: (650) 283-2653 N/A Former Address of Principal Executive Offices Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.03 AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR On January 19, 2012,the Company filed a Certificate of Amendment of its Certificate of Incorporation with the Secretary of State of the State of Delaware pursuant to which the Company changed its name from Accelerated Acquisitions XIII, Inc. to Sowa Jisho International Inc. ITEM 9.01. EXHIBITS (d) Exhibits Number Description Certificate of Amendment of its Certificate of Incorporationdated January 19, 2012, by Accelerated Acquisitions XIII, Inc. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 25, 2012. ACCELERATED ACQUISITIONS XIII, INC. /s/ Katsumi Niisaka Katsumi Niisaka President
